The proceedings in this case were had upon a petition filed by the appellees, addressed to the judge of probate of Shelby county, praying that he set. aside and vacate the decree formerly made by him establishing a. stock law district in beat 10 of Shelby county.
From a. decree annulling said former order, the appellant appealed to the circuit court. In the circuit court the decree of the probate court was affirmed. In the transcript on this appeal there appears in the bill of exceptions what purports to be and is there called a judgment. It cannot be looked to as such on this appeal. The judgment appealed from can only be presented to this court by a certified transcript of the record of the trial court. The transcript shows no judgment of record in the court below, but merely a statement of the judge in the’bill of exceptions that a judgment ivas rendered and what that judgment was.
The appeal is dismissed.
Opinion by
McClellan, O. J.